Cooley, J.
This is an application for a mandamus to require the Superior Court to vacate an order entered in a suit pending on the chancery side of that court, to put a receiver in possession of certain personal property which relator claims to have purchased of parties who had bought it at a mortgage foreclosure. The property had belonged to a corporation, and had been sold on a chattel mortgage purporting to be given by the corporation to a trustee for the benefit of some of the directors. The suit in chancery was instituted by a stockholder, who alleged that the mortgage was without consideration, fraudulent and void, and that the corporation was rendered insolvent by enforcing, it. Facts were set forth in the bill to connect relator with the fraud, and it was claimed that he was not a bona fid& purchaser. Upon the bill complainant moved for the appointment of a receiver, and relator, who had been made a defendant, consented to the appointment. When the receiver went to take possession of the property claimed by the relator, he resisted, and the receiver failed to obtain it. The Superior Court then made the order which is complained of, after a hearing on which the relator made a showing by affidavits.
The relator claims that it is not competent for a court of chancery to take from a party property which he claims by *511purchase, and deprive him of it under circumstances that may be disastrous. We agree that it should only be done under very special circumstances. But the power of the court to take possession of property the title to which is in dispute, and to hold it through its officer until the controversy is determined is undoubted; and cases sometimes arise in which the duty to take •that course is imperative. It would be extraordinary if a party, by simply claiming to have purchased the property of another, should by his mere claim establish himself in possession until final judgment upon it could be reached. Such a rule would give immunity to fraud in many cases.
The jurisdiction being ample., the question which remains is whether it has been properly exercised. We have considered the affidavits presented on behalf of relator, and agree with the Superior Court that his explanations are not satisfactory.
The motion for a mandamus will therefore be denied.
The other Justices concurred.